—In an action to recover damages for medical malpractice, the defendants Booth Memorial Medical Center and Robert Post appeal from an order of the Supreme Court, Queens County (Lisa, J.), dated December 8, 1997, which denied their motion pursuant to CPLR 4404 (a) to set aside a jury verdict in favor of the plaintiff Tristan Royal and against them.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed *243because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment {see, CPLR 5501 [a] [1]; Royal v Booth Mem. Med. Ctr., 270 AD2d 242 [decided herewith]). Ritter, J. P., Altman, Krausman and McGinity, JJ., concur.